Per Curiam:
The order should be' affirmed, with ten dollars costs and disbursements. All concurred; Laughlin, J., basing his vote solely on the ground *927that a party in demurring or moving for judgment on the pleadings under section 547 of the Code of Civil Procedure, should he held to have made an election of remedies and may not, either pending proceedings on one or after exhausting his remedy thereon, he permitted to pursue the other with respect to the same point, and that the affidavit was properly received to show that the same question had been presented by the moving party*by demurrer. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller,/J. Order affirmed, with ten dollars costs and disbursements.